DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 10/27/2021.
2. 	Claims 49-60, 62, 63, 65, 66 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 49-66 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,535,064.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Current Application
US 10,535,064
49. A computer system, comprising: 
a processor; and 
a memory comprising instructions that, when executed by the processor, cause the processor to perform operations comprising: 
receiving a transaction request from a second computer system associated with a transaction origination point, wherein the second computer system receives the transaction request from a first computer system associated with a merchant, wherein the transaction request is 
generating a service provider key associated with the second computer system, wherein the service provider key is stored in a security module, wherein the service provider key is encrypted using a master key associated with the security module, wherein the transaction request comprises a cryptogram based on an account key, wherein the account key is generated by encrypting account information using an instrument key, wherein the instrument key is generated by encrypting institution information using a first key associated with the first computer system and a second key associated with a financial institution  deriving the instrument key and the account key;
decrypting the cryptogram using the identified account key; 

validating that the transaction request was sent from the second computer system using the instrument key; determining, by searching a database, an account identifier associated with an account number of the account; transmitting a transaction comprising the determined account identifier to the financial institution, including an identifier associated with the initiating user; 
receiving, from the financial institution a response to the transaction; and 
transmitting a response to the transaction request to the second computer system.

receiving, from a system associated with an originator, a request to associate an account with an originator account; and responsive thereto:
generating an institution key by encrypting information associated with an institution associated with the account, based on a key associated with an originator;

sending the generated account key to the system associated with the originator;
receiving, from the system associated with the originator, a transaction request associated with an initiating user and the account, the transaction request comprising
information associated with an identification of the initiating user or the account; and
a cryptogram comprising a transaction counter and information associated with the transaction request, and being encrypted using the generated account key; and
not including an account number associated with the account;
in response to receiving the transaction request comprising the cryptogram, 
decrypting the cryptogram using the derived account key;
comparing a previously received transaction counter with the decrypted transaction counter to determine if the transaction request is authentic; and
based on determining that the transaction request is authentic:
determining, by searching a database using the identification of the initiating user or the account, an account identifier associated with an account number of the account;
transmitting, over a network, a transaction comprising the account identifier associated with the account to a different system associated with the institution, wherein:
the transaction includes an identifier associated with the initiating user, and

receiving, from the system associated with the institution, a response to the transaction; and
transmitting a response to the transaction request to the system associated with the originator.



Response to Arguments
Applicant's arguments filed 6/25/2021 have been fully considered and are persuasive.  Accordingly, the previous 112, 101 and 103 rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693